Case: 14-40708      Document: 00513007963         Page: 1    Date Filed: 04/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 14-40708                              FILED
                                  Summary Calendar                        April 16, 2015
                                                                         Lyle W. Cayce
                                                                              Clerk


UNITED STATES OF AMERICA,
                                                 Plaintiff―Appellee,
versus


POLICARPO MARTIN SANTIAGO-REYES, Also Known as Policzpo Santiago,
                                                 Defendant―Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-609-1




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Policarpo Santiago-
Reyes has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40708     Document: 00513007963    Page: 2   Date Filed: 04/16/2015


                                 No. 14-40708

229 (5th Cir. 2011).    Santiago-Reyes has not filed a response.       We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no non-
frivolous issue for appellate review. Accordingly, the motion for leave to with-
draw is GRANTED, counsel is excused from further responsibilities herein,
and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2